Citation Nr: 0633017	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-22 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bronchial asthma 
and chronic obstructive pulmonary disease.  

4.  Entitlement to service connection for a skin condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to 
April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The issues of entitlement to service connection for bronchial 
asthma with chronic obstructive pulmonary disease and service 
connection for a skin condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center, in Washington, DC.
 

FINDINGS OF FACT

1.  The veteran has a current bilateral hearing loss 
disability and a current tinnitus disability.  

2.  Hearing loss or tinnitus was not present during the 
veteran's military service.  

3.  Hearing loss and tinnitus were not manifested to a 
10 percent compensable degree during the one-year period 
after discharge from service.

4.  The veteran's current bilateral hearing loss disability 
and current tinnitus disability are not related to disease or 
injury during his active military service.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service 
connection requires:  (1) existence of a current disability; 
(2) existence of a disease or injury during service; and (3) 
a nexus between the current disability and any injury or 
disease incurred in service.  See, e.g., Pond v. West, 12 
Vet. App. 341 (1999).   

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.

At the October 2003 audiology exam, the veteran's speech 
recognition scores were 72 percent for the right ear and 
36 percent for the left ear.  The puretone threshold test 
results for each ear were as follows:  




Right Ear
Left Ear
500 Hz
15
50
1000 Hz
15
50
2000 Hz
35
55
3000 Hz
70
80
4000 Hz
80
90

Since there is a score of at least 40 decibels in each ear in 
at least one of those frequencies, the veteran has a current 
bilateral hearing loss within the meaning of 38 C.F.R. 
§ 3.385.  And the audiologist's determination that the 
veteran currently has tinnitus is supported by the record.  
Thus, the first element of service connection is met with 
respect to both claimed disabilities.  

As for the second requirement for service connection-that 
is, that a disease or injury was incurred or aggravated 
during service - the veteran claims that he was exposed to 
loud noises during his active military service, which would 
be considered an injury of acoustic trauma during service.  
His DD Form 214 shows that he was a helicopter pilot, which 
lends credibility to the veteran's statements that he was 
exposed to loud helicopter noise in service.  

The record does not support a conclusion, however, that the 
veteran's current hearing loss and tinnitus are related to 
disease or injury during his active military service.  The 
veteran was treated for other complaints during active 
service, but his service medical records show no complaints 
of, or treatment for, hearing loss or tinnitus.  At none of 
the veteran's examinations did he indicate that he had 
hearing loss or tinnitus problems.  

Nonetheless, service connection may be granted for a disease 
diagnosed after discharge when the evidence indicates it was 
incurred during service.  38 C.F.R. § 3.303(d).  Also, 
inservice onset of a hearing disability and tinnitus 
disability can be established by using the presumption 
provisions of 38 C.F.R. § 3.309, which incorporates the 
timing provisions of 38 C.F.R. § 3.307.  Those regulations 
provide that even if it is not otherwise established that a 
hearing loss or tinnitus was incurred in or aggravated during 
service, if the disability is manifested to a compensable 
degree of 10 percent or more within one year following 
service, inservice incurrence will be established.  No 
medical evidence in the record shows that the veteran's 
disabilities were manifested so soon after discharge.  In 
fact, the veteran testified that he did not seek medical 
advice with respect to his ears until 2001, 27 years after 
discharge.  He told the VA examiners that his tinnitus began 
10 years after discharge and that the hearing loss began 
earlier than that, although at his hearing, he testified that 
both disabilities had begun during active service.  Since 
there is no data about the degree of any disability during 
the presumptive period, the veteran's claim does not qualify 
for the presumption of service connection under these 
regulations.  

Although the veteran and his representative do not raise the 
issue, another way to establish the inservice requirement of 
service connection is to show that the veteran's hearing loss 
or tinnitus disabilities existed prior to service and were 
aggravated by service.  Here, the medical records are silent 
as to tinnitus both at entrance and discharge, so that legal 
theory is not available for that disability.  As for the 
hearing loss disability, the record shows the veteran was 
exposed to the noise from an exploding cherry bomb when he 
was 14 years old, and his entrance examination specifically 
shows a mild hearing loss in the left ear.  The subsequent 
test results, however, do not show that the veteran's hearing 
was worsening during service.  Indeed, the test results at 
discharge show perfect bilateral hearing.  

The veteran argues that the inservice test results are 
inaccurate.  He claims that because he wanted to qualify for 
flying, he deliberately manipulated the results of the 
inservice hearing tests by lying about when he heard the 
sounds during the test.  The veteran argues that since the 
audiometry tests are inaccurate due to his deceitful 
behavior, the results should be ignored and his word, alone, 
should establish that his hearing declined during service.  
But if the inservice tests are inaccurate and cannot be 
relied on, then there would be a complete absence of 
objective data about the veteran's hearing during service.  
The Board is also obliged to comment that the veteran's 
report that he created false test results to obtain his 
desired effect of maintaining his flight status also suggests 
that his current statements made in pursuit of VA benefits 
may also be similarly inaccurate.  Thus his word, alone, 
would not be a basis upon which to award benefits. 

Nor is the veteran alleging an inservice combat injury on the 
basis of his word.  See 38 U.S.C.A. § 1154(b) (lay evidence 
compatible with conditions of service can establish an 
inservice combat injury).  Although the veteran is reporting 
helicopter noise exposure, including while he was serving in 
Vietnam, he is not specifically alleging or describing 
exposure to acoustic trauma while he was engaged in combat 
with the enemy.  Rather, the claimed injury is not combat-
related because the veteran's claim rests upon the cumulative 
effect of noise, not only when piloting a helicopter, but 
also while repairing helicopters.  

Finally, the evidence shows that the third requirement for 
service connection has not been met.  There is no connection 
between the veteran's current hearing loss and tinnitus 
disabilities and disease or injury during his active service.  
The veteran claims that his hearing loss was caused by 
exposure to noise on the helicopters he piloted and repaired.  
It is possible for a medical professional to determine that 
on the basis of a pattern of current hearing loss and a 
history of noise exposure supported by the veteran's service 
records, a veteran's current hearing loss and tinnitus must 
be related to that noise exposure during service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993) (if hearing loss 
doesn't meet disability standards at discharge or during 
presumptive period, service connection may be established by 
evidence demonstrating that the disease was in fact incurred 
or aggravated during the veteran's service); Peters v. Brown, 
6 Vet App 540 (1994) (statements by combat veteran's peers of 
audio conditions that were consistent with available service 
records can establish inservice injury).  

Here, no medical professional has made such a connection.  
The veteran was given two VA examinations-one an audiometry 
exam by a licensed audiologist and the other an ear 
examination by a physician.  The audiologist reviewed the 
veteran's inservice audiology tests, description of noise 
exposure, and claims file.  He pointed out that the ten 
inservice hearing test results were inconsistent but the mild 
hearing loss shown in 1969 and 1970 could be attributed to a 
temporary threshold shift.  On the basis of all that 
information and the veteran's particular pattern of hearing 
loss shown in the October 2003 audiometry exam, he concluded 
that the veteran's current hearing loss and tinnitus 
disabilities were not related to service.  Two unrelated 
facts influenced his opinion.  First, noise exposure would 
not lead to a hearing loss pattern such as the veteran's, 
where the loss in the left ear is so much worse than that of 
the right ear.  Second, the inservice exams were inconsistent 
with the theory of inservice noise exposure because the 
veteran's final hearing test showed perfect bilateral hearing 
at discharge.  

The veteran's representative relies on language in the 
October 2003 VA ear exam report to assert that conflicting 
medical opinions exist as to whether noise exposure caused 
the veteran's current hearing and tinnitus disabilities.  But 
the reports are not contradictory at all; rather, they 
complement one another.  The doctor who performed the ear 
examination reviewed the veteran's inservice audiology tests, 
the veteran's description of noise exposure, the veteran's 
claims file, and the current pattern of the veteran's hearing 
loss.  He was unable to reach a definitive conclusion about 
the relationship between the veteran's current hearing loss 
and his noise exposure.  (He did not address tinnitus at all 
in his examination.)  He noted that although the high 
frequency components of the veteran's hearing loss are likely 
related to cumulative noise exposure during military service, 
the asymmetry of his left and right ears in the face of 
someone who does not have extensive right-handed rifle 
shooting history is of concern.  In other words, just like 
the audiologist's opinion, the doctor found that the 
veteran's particular pattern of disability was not entirely 
consistent with a hearing loss caused by the type of noise 
exposure experienced by this veteran.  Accordingly, the 
doctor ordered an MRI to rule out the possibility of an 
organic cause for the hearing loss.  Since the veteran 
reportedly was unable to undergo that test, the doctor issued 
an addendum to his report in which he would not provide 
further evaluation of the etiology of the veteran's hearing 
loss.    

Given that both medical professionals found the veteran's 
asymmetrical hearing loss condition to be inconsistent with 
the theory that exposure to helicopter noise caused his 
hearing loss, the veteran's current hearing loss and tinnitus 
disabilities are not connected to his active military 
service.  Thus, the third requirement for service connection 
has not been met.  


This is not a case where the benefit of the doubt doctrine of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 establishes the 
veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  
Although the reliability of the inservice hearing tests is 
questionable given that the veteran claims that he 
manipulated their results and both examiners noted that the 
inservice tests were not consistent, the uncertainty of the 
test results does not create reasonable doubt here.  If the 
tests were accurate, they show that the veteran's hearing did 
not deteriorate during service.  And if they are not 
accurate, the audiologist's opinion that the hearing loss is 
not connected to service is nevertheless supported both by 
the veteran's pattern of current hearing loss and the 
comments by the physician.  Moreover, nothing in the record 
establishes that the veteran's current disability is related 
to any inservice injury or disease.  Notwithstanding the 
assertions of the veteran's representative to the contrary, 
the physician's comment that the high frequency element of 
the veteran's hearing loss is likely related to noise 
exposure does not create an approximate balance of positive 
and negative evidence because that physician was unwilling to 
give a definitive etiological opinion without further 
testing, which the veteran is reportedly incapable of 
undergoing.  Nor can the opinion of the veteran, a lay 
person, establish the etiology of his hearing loss.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).  Since the evidence does not support a 
conclusion that the current hearing loss and tinnitus 
disabilities are related to disease or injury during the 
veteran's service, those service connected claims must be 
denied.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

Although the RO sent a timely letter describing the evidence 
needed to support a claim for service connection with respect 
to the veteran's bronchial asthma and prostate claims, the 
veteran was not notified of the evidence needed to support 
service connection claims with respect to his hearing loss or 
tinnitus claims until after the September 2003 rating 
decision.  The October 2003 letter described the evidence 
necessary to substantiate a service connection claim, 
identified what evidence VA had collected and was responsible 
to collect, requested the veteran to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing his claim.  Although that letter 
did not explicitly ask the veteran to send VA whatever 
evidence he had pertaining to his claim, this veteran was not 
prejudiced because it did invite the veteran to tell the RO 
about any additional information or evidence that he might 
want the RO to get for him and it identified an address to 
which evidence might be sent.  The specific invitation was 
included in the text of 38 C.F.R. § 3.159(b)(1) that was 
reproduced in the February 2004 statement of the case.  In 
any event, neither the veteran nor his representative raises 
a notification issue on appeal.  

In the March 2006 letter, the RO addressed what evidence was 
needed with respect to the disability rating criteria and the 
effective date for service connection for hearing loss and 
tinnitus disabilities.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (since the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  This veteran was 
not harmed by the notice delay, however, because service 
connection was denied, rendering moot the issues relating to 
rating criteria and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records and VA treatment 
records relating to his ears, and by providing him with two 
VA examinations.  Although the veteran reports that he 
applied for benefits from the Social Security Administration 
(SSA), he reported that this was related to his respiratory 
problems; he did not indicate that there are any relevant SSA 
records related to his claims concerning hearing loss and 
tinnitus.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  


REMAND

To support his claim for service connection for bronchial 
asthma with COPD, the veteran asked the RO to obtain, among 
other records, his January 2001 physical examination records 
from the VA facility in Dublin, Georgia, and his 
December 2001 and May 2002 physical examination records from 
the VA facility in Macon, Georgia.  Although VA has a duty to 
assist a claimant in obtaining evidence to substantiate his 
claim (see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006)), and while some medical records from those facilities 
appear in the record, nothing in the claims folder indicates 
that the RO sought those particular records identified by the 
veteran.  VA medical treatment records are deemed to be 
within the control of VA and should have been included in the 
record, as they may be determinative of the claim.  Therefore 
a remand is necessary for the purpose of obtaining such 
records. See Bell v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran also asked VA to obtain medical records relating 
to treatment by Dr. Manos from 1978 to 2003 at the North 
Hills Medical Center in Greenville, South Carolina.  The 
veteran signed an authorization form for those records and 
the RO mailed a letter to that doctor at the address provided 
by the veteran.  That letter was returned by the United 
States Post Office for an insufficient address.  The RO did 
not notify the veteran of VA's inability to obtain those 
records as required by 38 C.F.R. § 3.159(e).  Thus, further 
development is needed with respect to obtaining those 
records.  The Board notes that the request was sent to the 
doctor directly rather than to the medical center at which 
the veteran was treated.  Accordingly, the veteran and his 
representative should be asked to provide the address of the 
medical facility in order to request the records from it.  
Should that information be obtained and a request for records 
sent to the medical facility, the letter should include a 
request that in the event the records are not at the 
facility, that the medical center provide the physician's 
current location, if known.  

At his hearing, the veteran indicated that he filed a 
disability claim with the Social Security Administration with 
respect to his respiratory problems.  Since those records 
could contain evidence to help support the veteran's service 
connection claim, those records should be obtained.  

Finally, after the RO denied his claim for service connection 
for a skin condition on the basis that there was no current 
disability, the veteran pointed out in his VA Form 9 that he 
was given a prescription by a physician's assistant for a 
1 percent cortisone cream at the VA medical facility in 
Macon, Georgia, and that he continues to use that.  Although 
the treatment record is not in the claims file, a summary of 
treatment at that facility shows that on October 29, 2002, 
the veteran was treated by that physician's assistant for 
contact dermatitis and other eczema of unspecified cause.  
Those treatment records should be obtained.  Moreover, his 
service medical records show that he was treated for various 
skin conditions during service.  Since there is insufficient 
medical evidence to determine whether the veteran's current 
skin condition is related to his inservice skin disorders or 
to his exposure to herbicides during service in the Republic 
of Vietnam, a medical examination should be provided.  See 
38 C.F.R. § 3.159(c)(4).  

The veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED to the Appeals Management 
Center, Washington, DC, for the following action:

1.  Assist the veteran in obtaining 
evidence to support his claim:  

a.  Seek the medical treatment records 
specifically identified by the veteran, 
including January 2001 physical 
examination records from the VA facility 
in Dublin, Georgia, and December 2001 and 
May 2002 physical examination records and 
October 2002 treatment for a skin 
condition records from the VA medical 
facility in Macon, Georgia.  

b.  Contact the veteran and ask him to 
identify the records of any recent 
medical treatment for his respiratory 
conditions and for his skin condition.  

c.  Ask the veteran and his 
representative to identify the address of 
the North Hills Medical Center in 
Greenville, South Carolina, and to 
provide authorization to obtain his 
treatment records from 1978 forward.  If 
that information is obtained, include in 
the letter to that medical center a 
request that if the records are not 
available, that the medical center 
provide Dr. Manos' current address, if 
known.  

d.  Contact the Social Security 
Administration for their records relating 
to the veteran's disability claim.  

Associate any evidence obtained with the 
claims folder.  

2.  Then, schedule the veteran for an 
appropriate physical examination 
concerning his skin disability claim.  The 
claims file must be provided to the 
examiner for review.  Any necessary tests 
should be performed.  For each diagnosis 
involving the skin, the examiner should 
provide an opinion with complete rationale 
as to whether it is at least as likely as 
not (that is, whether there is at least a 
50 percent probability) that the diagnosed 
skin disability is related to the 
veteran's active military service.  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


